Citation Nr: 1419624	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc disease, lumbar spine, as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the claim.  The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  

The Board notes that in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims, which has been considered.


FINDING OF FACT

The Veteran's degenerative disc disease of the low back was caused by his service-connected left and right knee disabilities.


CONCLUSION OF LAW

The criteria for secondary service connection for degenerative disc disease of the low back are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran maintains that his service-connected left and right knee disabilities caused his degenerative disc disease of the low back.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran was afforded VA examinations in June 2009, August 2009, and January 2010 with an addendum provided in November 2010, in order to determine whether his service-connected bilateral knee disabilities caused or aggravated the Veteran's degenerative disc disease of the low back.  The June 2009 VA examiner explained that the Veteran has a history of a low back condition which began with a worker's compensation incident after bending over to lift a box, with frequent exacerbations at work.  He also had a motor vehicle accident and subsequent problems with the low back, in addition to a moving vehicle accident when he was rear-ended as a result of which he was off work for three years with back pain.  The November 2010 examiner explained that the Veteran's degenerative disc disease of the low back is 95 percent a result of the natural progression of the disease and non-service-connected traumatic issues and arthritis and 5 percent a result of the Veteran's service-connected bilateral knee disabilities because the Veteran had normal gait until 2007.

In May 2010, Dr. Josh Harbitz, a private examiner, opined that upon review of the Veteran's medical records, his low back disability was at least as likely as not related to his service-connected bilateral knee condition.  He explained that the Veteran's low back pain began shortly after discharge (which is also the time the Veteran became service-connected for his left and right knee disabilities), and has become worse over the years.  Moreover, the Veteran has walked with an altered gait since 1968, when he injured his knees.  Also since that time, the Veteran's limp has become worse and currently the Veteran has severe low back pain.  One cannot walk with a limp for decades and not alter the normal biomechanics of the pelvis and lumbar spine. 

In statements dated March 2009 and June 2009, as well as in his January 2011 substantive appeal (VA Form 9) and March 2011 VA Form 646, the Veteran similarly identified his bilateral service-connected knee disabilities and his low back pain and associated symptoms.

In May 2012, the Veteran and his wife testified regarding his service-connected knee disabilities and how the knees affect the Veteran's low back pain.    

Initially, the Board finds the Veteran's consistent and credible testimony and statements of his low back symptoms, and that of his wife as to what she witnessed of the Veteran's orthopedic disabilities, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to these statements.

The Board observes that the November 2010 examiner stated that the Veteran's degenerative disc disease of the low back is at least in part due to a result of the Veteran's service-connected bilateral knee disabilities.  Thus, the examiner's opinion and rationale imply that the Veteran's service-connected bilateral knee disorders are at least one of the causes of the Veteran's degenerative disc disease of the low back.  In other words, the examiner could not entirely dissociate the Veteran's service-connected knee disabilities from his degenerative disc disease of the low back.  Moreover, the physician's opinion of May 2010 stated that the Veteran's service-connected knee disabilities caused him to walk with an altered gait since 1968 and that one cannot walk with a limp for decades and not alter the normal biomechanics of the pelvis and lumbar spine.   Thus, resolving all doubt in the Veteran's favor, the Board finds that his service-connected bilateral knee disabilities caused the Veteran's lumbar condition and therefore service connection for degenerative disc disease of the low back is warranted.  38 C.F.R. § 3.310.


ORDER

Service connection for degenerative disc disease of the low back is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


